                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 88276
                                                            2    DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: donna.wittig@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8
                                                                                                   UNITED STATES DISTRICT COURT
                                                            9
                                                                                                       DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A., successor by                 Case No.: 2:15-cv-01731-APG-BNW
                                                                 merger to BAC HOME LOANS SERVICING
                      LAS VEGAS, NEVADA 89134




                                                            12   LP FKA COUNTRYWIDE HOME LOANS
AKERMAN LLP




                                                                 SERVICING, LP,                                      STIPULATION AND ORDER EXTENDING
                                                            13                                                       THE DEADLINE TO FILE REPLIES IN
                                                                                      Plaintiff,                     SUPPORT OF THE PARTIES' MOTIONS
                                                            14                                                       FOR SUMMARY JUDGMENT
                                                                 v.
                                                            15
                                                                 CACTUS CREEK AT MOUNTAIN’S EDGE                     [FIRST REQUEST]
                                                            16   HOMEOWNERS’ ASSOCIATION, INC.;
                                                                 PREMIER ONE HOLDINGS, INC.; TICOR
                                                            17   TITLE COMPANY, as Trustee; THL
                                                                 FAMILY   INVESTMENT        LLC; DOE
                                                            18   INDIVIDUALS I-X, inclusive, and ROE
                                                                 CORPORATIONS I-X, inclusive,
                                                            19
                                                                                      Defendants.
                                                            20
                                                                 AND RELATED CLAIMS
                                                            21

                                                            22                Bank of America, N.A. (BANA), Cactus Creek at Mountain's Edge Homeowners'

                                                            23   Association, Inc. (Cactus Creek), and Premier One Holdings, Inc. (Premier) stipulate as follows:

                                                            24                1.   Cactus Creek filed its motion for summary judgment on January 15, 2020. (ECF No.

                                                            25   69.) Premier joined Cactus Creek's motion and filed its own motion for summary judgment on

                                                            26   January 16, 2020. (ECF Nos. 70-71.) BANA filed its motion for summary judgment on January 17,

                                                            27   2020. (ECF No. 72.)

                                                            28   ///


                                                                 51951932;1
                                                            1                 2.   Premier and Cactus Creek opposed BANA's motion on January 31, 2020. (ECF Nos.

                                                            2    75-76.) BANA opposed Premier and Cactus Creek's motions on February 5, 2020. (ECF Nos. 77-

                                                            3    78.)

                                                            4                 3.   The deadline for BANA to reply in support of its motion is February 14, 2020.

                                                            5                 4.   The deadline for Premier and Cactus Creek to reply in support of their motions is

                                                            6    February 19, 2020.

                                                            7                 5.   The parties stipulate and agree the parties shall have until February 28, 2020 to file

                                                            8    their respective replies.
                                                            9    ///

                                                            10   ///
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   ///
                      LAS VEGAS, NEVADA 89134




                                                            12   ///
AKERMAN LLP




                                                            13   ///

                                                            14   ///

                                                            15   ///

                                                            16   ///

                                                            17   ///

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                                    2
                                                                 51951932;1
                                                            1                 6.     This is the first request for an extension of the reply deadlines and is not made for

                                                            2    purposes of undue delay. The extension will allow the parties to file their replies on the same date

                                                            3    and a meaningful opportunity to address the arguments raised in their summary judgment motions.

                                                            4                 Dated: February 14th, 2020.

                                                            5

                                                            6    AKERMAN LLP                                             LEACH KERN GRUCHOW ANDERSON SONG

                                                            7
                                                                 /s/ Donna M. Wittig                                      /s/ T. Chase Pittsenbarger
                                                            8    ARIEL E. STERN, ESQ.                                    SEAN L. ANDERSON, ESQ.
                                                            9    Nevada Bar No. 8276                                     Nevada Bar No. 7259
                                                                 DONNA M. WITTIG, ESQ.                                   T. CHASE PITTSENBARGER, ESQ.
                                                            10   Nevada Bar No. 11015                                    Nevada Bar No. 13740
                                                                 1635 Village Center Circle, Suite 200                   2525 Box Canyon Drive
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 Las Vegas, Nevada 89134
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                           Las Vegas, Nevada 89128
                      LAS VEGAS, NEVADA 89134




                                                            12   Attorneys for Bank of America, N.A.
                                                                                                                         Attorneys for Cactus Creek at Mountain's Edge
AKERMAN LLP




                                                            13                                                           Homeowners' Association, Inc.

                                                            14   MORRIS LAW CENTER

                                                            15
                                                                  /s/ Timothy A. Wiseman
                                                            16
                                                                 SARAH A. MORRIS, ESQ.
                                                            17   Nevada Bar No. 8461
                                                                 TIMOTHY A. WISEMAN, ESQ.
                                                            18   Nevada Bar No. 13786
                                                                 5450 W. Sahara Ave., Ste. 330
                                                            19   Las Vegas, Nevada 89146
                                                            20
                                                                 Attorneys for Premier One Holdings, Inc.
                                                            21

                                                            22                                                    IT IS SO ORDERED.

                                                            23
                                                                                                                  ______________________________________
                                                            24                                                    UNITED
                                                                                                                  UNITED STATES
                                                                                                                            STATESMAGISTRATE    JUDGE
                                                                                                                                     DISTRICT JUDGE
                                                                                                                  Case No.: 2:15-cv-01731-APG-BNW
                                                                                                                  Dated: February 18, 2020.
                                                            25

                                                            26
                                                                                                                  ______________________________________
                                                            27                                                    DATED

                                                            28

                                                                                                                     3
                                                                 51951932;1
